Citation Nr: 0409604	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-06 860A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected pension, including 
consideration under the provisions of 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active service from June 1975 to September 1981.

This case came initially before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (Montgomery RO).  Subsequently, in July 2001, the 
veteran's claims file was transferred to the RO in Atlanta, 
Georgia (Atlanta RO).  At present, the veteran's case is before 
the Board for appellate adjudication.

In addition, the Board notes that, at the veteran's request, he 
was scheduled for a hearing on appeal at the Atlanta RO on October 
2, 2002, and for hearings before a Veterans Law Judge (VLJ) at the 
Central Office on February 18, 2003 and April 22, 2003.  However, 
the veteran either canceled or failed to report to these scheduled 
hearings.  As the record does not contain further indication that 
the veteran has requested that the hearings be rescheduled, the 
Board deems the veteran's requests for hearings withdrawn.  See 38 
C.F.R. § 20.700-20.704 (2003).


FINDINGS OF FACT

1.  A July 20, 1999 decision letter denied the veteran's claim of 
entitlement to nonservice-connected pension, including 
consideration under the provisions of 38 C.F.R. § 3.321(b)(2). 

2.  On June 23, 2000, the veteran filed a timely notice of 
disagreement with respect to the issue of entitlement to 
nonservice-connected pension, including consideration under the 
provisions of 38 C.F.R. § 3.321(b)(2). 

3.  On December 28, 2000, the RO issued a statement of the case 
regarding the above noted issue.  The veteran was notified of the 
need to perfect his appeal via the statement of the case.

4.  A substantive appeal as to the claim of entitlement to 
nonservice-connected pension, including consideration under the 
provisions of 38 C.F.R. § 3.321(b)(2), was not timely filed.

5.  In a February 9, 2004 letter, the Board notified the veteran 
that it was raising the issue of the timeliness of his substantive 
appeal regarding the issue of entitlement to non-service connected 
pension based upon wartime service and permanent and total 
disability.  No response has been received from the veteran to the 
present. 


CONCLUSION OF LAW

As there is no timely filed substantive appeal, the Board lacks 
jurisdiction to review the veteran's claim of entitlement to 
nonservice-connected pension, including consideration under the 
provisions of 38 C.F.R. § 3.321(b)(2).  38 U.S.C.A. 
§§ 5103, 5103A, 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the claim of entitlement to nonservice-connected 
pension, including consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2), the initial question that must be resolved is 
whether the Board has jurisdiction to consider the issue.  38 
U.S.C.A. § 7104.  Specifically, it must be determined whether the 
veteran filed a timely substantive appeal with regard to his 
claim.

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been provided, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200 (2003).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last actions 
the appellant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2003).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date the agency of original jurisdiction 
mails the statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of the 
notification of the determination being appealed, or within the 
extended time limits prescribed pursuant to a timely filed request 
for extension of time, whichever is later.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.302(b) (2003).  If the claimant fails 
to file a substantive appeal in a timely manner, he is statutorily 
barred from appealing the RO decision(s).  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

In this case, the issue of entitlement to nonservice-connected 
pension, including consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2), was first denied by the Montgomery RO in a July 20, 
1999 decision letter.  On December 28, 2000, the Montgomery RO 
issued the statement of the case addressing this issue.  The 
veteran was notified of the need to perfect his appeal via the 
statement of the case, which informed the appellant that he had to 
file his appeal with that office within 60 days from the date of 
that letter or within the remainder, if any, of the one-year 
period from the date of the letters notifying him of the actions 
that he had appealed.  Subsequently, the veteran's claims file was 
transferred to the Atlanta RO in July 2001.  However, the 
veteran's VA Form 9 (substantive appeal) was not received by the 
Atlanta RO until June 2002.  No additional documents/statements 
which could be construed as a timely substantive appeal were 
received prior to June 2002, which is more than one year from the 
issuance of the decision letter in July 1999 and more than 60 days 
from the issuance of the statement of the case in December 2000.

In a letter dated February 9, 2004, the Board notified the veteran 
that his substantive appeal may not have been filed in a timely 
manner with respect to the claim of entitlement to a non-service 
connected pension based upon wartime service and permanent and 
total disability.  The Board gave the appellant the opportunity to 
submit additional argument or evidence in regard to this matter, 
and to request a hearing on the issue.  However, no response has 
been received from the veteran to the present. 

Upon a review of the claims file, the Board finds that the veteran 
failed to timely perfect an appeal with respect to the issue of 
entitlement to nonservice-connected pension, including 
consideration under the provisions of 38 C.F.R. § 3.321(b)(2).  As 
well, the Board finds that the veteran did not submit a written 
statement contending that good cause existed warranting an 
extension of the 60-day time period for filing a substantive 
appeal prior to the expiration of that time limit.  See 38 
U.S.C.A. 7105(d)(3) (West 2002); 38 C.F.R. 20.303 (2003).  As 
such, the Board does not have jurisdiction to review the veteran's 
claim, and the claim must be dismissed for failure to file a 
timely substantive appeal.

The Board is aware that although it has the obligation to assess 
its jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant. VAOPGCPREC 9-99, 64 Fed. 
Reg. 52,376 (1999).  In this case, the veteran was informed of the 
Board's intent to consider the jurisdictional question in the 
February 9, 2004 correspondence discussed above.  As such, the 
Board finds that the veteran was afforded appropriate procedural 
protections to assure adequate notice and a chance to be heard on 
that aspect of the claim.

Lastly, in arriving at its conclusion, the Board considered the 
applicability of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), which was signed 
into law during the pendency of this appeal.  This liberalizing 
law is applicable to the veteran's appeal.  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Board notes, however, that 
although this change in the law fundamentally changes the nature 
of VA's duty to inform and assist claimants with their claims, the 
VCAA did not modify or change the statutory standards governing 
the Board's jurisdiction.  Here, the issue of whether the veteran 
timely appealed the RO's decision denying his claim of entitlement 
to nonservice-connected pension, including consideration under the 
provisions of 38 C.F.R. § 3.321(b)(2), is one where the law is 
dispositive.  The United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the facts, 
is dispositive in the matter.  See, Manning v. Principi, 16 Vet. 
App. 534 (2002).  As such, the VCAA has no application to the 
facts of this case.


ORDER

A timely substantive appeal not having been filed, the veteran's 
appeal on the issue of entitlement to nonservice-connected 
pension, including consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(2), is dismissed.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



